DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 objected to because of the following informalities:  “UCNP” should be spelled out before the acronym is used.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble sets forth that the invention is drawn to an oil-in-water emulsion, but line 6 requires that “the oil phase comprises droplets dispersed in the water phase,” which contradicts the already established requirement that the oil be in the water.  For purposes of examination, it will be assumed that line 6 states “wherein the emulsion comprises droplets of the oil phase dispersed in the water phase.”
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarzyna et al. (Biomaterials 30, 2009, 6947-6954) in view of Herranz (WO 2014006254).  
	Regarding claim 1, Jarzyna et al. disclose “an oil-in-water emulsion composition (abstract) comprising:  	an oil phase comprising a fatty acid, a phospholipid surfactant, a sorbitan ester surfactant, a polysorbate surfactant, or a mixture thereof (abstract, Figure 1A: soybean oil),  	a nanoparticle in the oil phase (Figure 1A); and  	a water phase comprising water, a water miscible liquid, or mixture thereof (Figure 1A); 
 	Regarding claims 5-8, only that which is optional is recited.  Thus, no elements are claimed which define over the modified invention of Jarzyna et al.  	Regarding claim 9, Jarzyna et al. further disclose “wherein the oil phase is a mixture of a phospholipid, a polyethylene glycol amine, and a fatty acid (Figure 1A).” 	Regarding claim 10, Jarzyna et al. further disclose “wherein the fatty acid is between about 1 wt.% and about 95 wt.% of the of the oil phase (not including the UCNPs), the 
 	Regarding claim 18, Jarzyna et al. further disclose “wherein the method further comprises cooling the emulsion composition (section 2.3).” 	Regarding claim 19, Jarzyna et al. further disclose “further comprising the step of adding one or more additional constituents (section 2.3) comprising a biocide, a dye (Figure 1A: Cy5.5), a humectant, a pigment, a preservative, a secondary surfactant, or combination thereof.” 	Regarding claim 20, Jarzyna et al., as modified, disclose all that is claimed, as in claim 16 above, including that the nanoemulsion is stored in the dark (section 2.3).”  However, Jarzyna et al. fail to disclose “where the emulsion composition is left standing undisturbed for at least about 15 minutes.”  However, Examiner asserts that one having ordinary skill in the art would have many reasons to store the nanoemulsions for periods of time greater than 15 minutes, including going home at night and/or taking a lunch break of more than 15 minutes.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to store the nanoemulsion undisturbed for more than 15 minutes in order to take a break or to go home at night.  
 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853